Citation Nr: 0208369	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  96-43 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to March 18, 1992, 
for a grant of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for 
bilateral hearing loss.  

The issues of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for frequent urinary 
incontinence and loss of balance are the subject of a future 
decision.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  

As to the issues of entitlement to compensation under 
38 U.S.C.A. § 1151 for frequent urinary incontinence and loss 
of balance, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  In March 1995, VA amended section (c)(3) of regulation 
38 C.F.R. § 3.358, on the grounds that that regulation 
included an element of fault which did not properly implement 
the "strict liability" § 1151 statute, in conformance with 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
liberalizing VA issue was effective as of November 25, 1991.

2.  The veteran filed a claim for entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for 
additional disability consisting of bilateral hearing loss on 
March 18, 1993.



CONCLUSION OF LAW

The criteria for an effective date, prior to March 18, 1992, 
for a grant of compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for bilateral hearing loss have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.114, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the April 1996 rating 
determination and the August 1996 SOC informed the appellant 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He has also been afforded several VA 
examinations.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.


Criteria & Analysis

The veteran's claims file has been rebuilt and certain 
medical records currently appear to be unavailable.  As noted 
above, the Board is internally attempting to develop the 
claims of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for frequent urinary 
incontinence and loss of balance.  The issue that the Board 
is now addressing is a legal issue.  

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the CAVC 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit (CAFC), in Gardner 
v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and the United 
States Supreme Court (Supreme Court), in Brown v. Gardner, 
513 U.S. 115 (1994).

After the Supreme Court issued its decision in Gardner, the 
Secretary of the VA sought an opinion from the VA Office of 
the General Counsel as to the extent to which benefits 
involving claims under 38 U.S.C.A. § 1151 were authorized 
under the Supreme Court's decision.  Subsequently, on 
December 27, 1994, a VA Office of the General Counsel 
precedential opinion was issued on that matter.

On March 16, 1995, the Secretary of the VA published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court. 60 Fed. Reg. 14,222 (Mar. 16, 1995).  

The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998), with the same November 25, 1991 effective 
date.  The interim/final rule deleted the fault or accident 
requirement in section (c)(3), but did not alter the 
requirement in sections (c)(1) and (2) that additional 
disability is "proximately due" to VA action.

In pertinent part, the effective date of an award of 
compensation based on an original claim or a claim reopened 
after final disallowance, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation pursuant to 
38 U.S.C.A. § 1151 shall be the date injury or aggravation 
was suffered if claim is received within 1 year after that 
date; otherwise, date of receipt of claim.  38 U.S.C.A. § 
5110(c); 38 C.F.R. § 3.400(i).

In pertinent part, under 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a), where...compensation,...is awarded...pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award...shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.... 

The provisions of this paragraph are applicable to original 
and reopened claims.... (1) If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  (2) If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  (3) If a claim 
is reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.

The appellant filed a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of bilateral hearing loss on March 18, 1993, more 
than one year after the November 25, 1991 effective date of 
the amended 38 C.F.R. § 3.358(c)(3).  The amended 38 C.F.R. 
§ 3.358(c)(3) was a VA "liberalizing administrative issue" 
under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)(3), 
since it deleted a fault requirement and implemented the 
"strict liability" § 1151 statute, to conform with the 
Supreme Court decision.  

Therefore, since (a) the appellant was awarded § 1151 
compensation benefits pursuant to a liberalizing VA issue, 
(b) the appellant's March 18, 1993, claim was filed more than 
one year after the November 25, 1991, effective date of that 
liberalizing VA issue, and (c) under 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. § 3.114(a)(3), benefits may be authorized for a 
period of only 1 year prior to the date of receipt of such 
request, an effective dates, prior to March 18, 1992, which 
is one year prior to date of appellant's March 18, 1993, 
claim, for a grant of said § 1151 compensation benefits is 
not warranted.  38 U.S.C.A. §§ 5110(a), 5110(g); 38 C.F.R. 
§§ 3.114(a)(3), 3.400.  See also VAOPGCPREC 10-94.

The Board is sympathetic to the veteran's belief that an 
earlier effective date is warranted, however, VA laws and 
regulations prohibit the assignment of an earlier effective 
date.


ORDER

Entitlement to an effective date, prior to March 18, 1992, 
for a grant of compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for bilateral hearing loss is denied. 


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

